Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Confederate Motors, Inc. (the “Company”) on Form 10-Q for theperiod endedSeptember 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, Joseph Mitchell , ChiefFinancial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of Confederate Motors, Inc. Date:November 14, 2012 By: /s/Joseph Mitchell Joseph Mitchell, CFO PrincipalFinancial Officer
